Citation Nr: 1134292	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for low back strain.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1961 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Thereafter, the Veteran's file was transferred to the RO in St. Petersburg, Florida.

In November 2007, the Board remanded this case for further evidentiary development.  The requested development was completed, and the Remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

For reasons explained below, the appeal is REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

In August 2011, the Veteran requested a Travel Board hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2010).  Such a hearing has not been scheduled, and the Veteran's request for such a hearing has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified by letter of the date, time, and place of such a hearing.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

